       Case 1:20-cv-00722-HBK Document 26 Filed 04/12/21 Page 1 of 26



 1
 2
 3
 4
 5
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT
10                       EASTERN DISTRICT OF CALIFORNIA
11
     U.S. EQUAL EMPLOYMENT               ) Case No.: 1:20-CV-00722- HBK
12                                       )
     OPPORTUNITY COMMISSION,             )
13                                       ) CONSENT DECREE
                 Plaintiff,              )
14                                       )
                                         )
15                                       )
          vs.                            )
16                                       )
17
     HELADOS LA TAPATIA, INC., AND )
                                         )
     DOES 1-5, Inclusive,                )
18                                       )
                 Defendants.             )
19                                       )
                                         )
20                                       )
21     Plaintiff U.S. Equal Employment Opportunity Commission (hereinafter
22   “EEOC” or “Commission”) and Defendant Helados La Tapatia, Inc. (hereinafter
23   “Defendant” or “Helados”) hereby stipulate to entry of this Consent Decree to
24   resolve the Commission’s Complaint against Defendant in U.S. Equal
25   Employment Opportunity Commission v. Helados La Tapatia, Inc., filed on May
26   22, 2020 in the United States District Court for the Eastern District of California
27   (the “Action”). The Complaint alleged Defendant discriminated against a class of
28   non-Hispanic individuals (hereinafter referred to as the “Claimants”) by failing to



     {00188688.1}                          -1-
       Case 1:20-cv-00722-HBK Document 26 Filed 04/12/21 Page 2 of 26



 1   hire them based on their national origin (non-Hispanic) and/or race (Asian,
 2   Black, White). The Commission specifically alleged that Defendant subjected
 3   the Claimants to recruitment and hiring practices in violation of Section 703 of
 4   Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2, as amended
 5   (“Title VII”). The Complaint also alleged Defendant unlawfully discharged
 6   Charging Party Michael McLaughlin (“Charging Party”) based on his national
 7   origin (non-Hispanic) and/or race (White) in violation of Section 703 of Title VII
 8   of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2, as amended (“Title VII”).
 9                   I.   PURPOSES AND SCOPE OF THE CONSENT DECREE
10                  A.    The Parties to this Consent Decree (“Decree”) are the EEOC and
11   Helados (collectively the “Parties”). This Decree shall be binding on and
12   enforceable against Defendant and officers, directors, employees, agents,
13   successors, and assigns. The scope of this Decree is company-wide.
14                  B.    The parties have entered into this Decree for the following purposes:
15                        1.    To provide appropriate monetary and injunctive relief;
16                        2.    To ensure that Defendant’s employment practices comply
17   with federal law;
18                        3.    To ensure a workplace free from discrimination, especially as
19   it relates to national origin and/or race discrimination;
20                        4.    To provide training to Defendant’s employees as to their
21   rights under Title VII and Defendant’s managers, supervisors, and hiring officials
22   regarding their obligations and responsibilities while engaged in employment
23   practices such as recruiting, hiring, and terminating employees under Title VII;
24                        5.    To review and revise Defendant’s policies, practices, and
25   procedures for recruiting, hiring, and discharging employees;
26                        6.    To provide an appropriate and effective mechanism for
27   receiving and handling discrimination complaints in the workplace; and
28




     {00188688.1}                                 -2-
       Case 1:20-cv-00722-HBK Document 26 Filed 04/12/21 Page 3 of 26



 1                             7.     To avoid the expensive and protracted costs incident to this
 2   litigation.
 3                                          II.     RELEASE OF CLAIMS
 4                  A.         This Decree fully and completely resolves all issues, claims and
 5   allegations raised by the EEOC against Defendant in this Action.
 6                  B.         Nothing in this Decree shall be construed to preclude any party from
 7   bringing suit to enforce this Decree in the event that any party hereto fails to
 8   perform the promises and representations contained herein.
 9                  C.         Nothing in this Decree shall be construed to limit or reduce
10   Defendant’s obligation to comply fully with Title VII, or any other federal anti-
11   discrimination statute.
12                  D.         This Decree in no way affects the EEOC’s right to bring, process,
13   investigate, or litigate charges that may be in existence or may later arise against
14   Defendant in accordance with standard EEOC procedures as this Decree only
15   resolves the issues, claims, and allegations raised by the EEOC against Defendant
16   in this Action.
17                                                III.   JURISDICTION
18                  A.         The Court has jurisdiction over the Parties and the subject matter of
19   this Action. The Action asserts claims that, if proven, would authorize the Court
20   to grant the equitable relief set forth in this Decree.
21                  B.         The terms and provisions of this Decree are fair, reasonable, and
22   just.
23                  C.         This Decree conforms with the Federal Rules of Civil Procedure and
24   Title VII and is not in derogation of the rights or privileges of any person.
25                  D.         The Court shall retain jurisdiction of this action during the duration
26   of the Decree for the purposes of entering any order, judgment, or decree that
27   may be necessary to implement the relief provided herein.
28                       IV.        EFFECTIVE DATE AND DURATION OF DECREE



     {00188688.1}                                         -3-
       Case 1:20-cv-00722-HBK Document 26 Filed 04/12/21 Page 4 of 26



 1                  A.   The provisions of this Decree are effective immediately upon the
 2   date which this Decree is entered by the Court (“the Effective Date”).
 3                  B.   Except as otherwise provided herein, this Decree shall remain in
 4   effect for three and one-half (3.5) years after the Effective Date.
 5                       V.     COMPLIANCE AND DISPUTE RESOLUTION
 6                  A.   The Parties agree that if the EEOC has reason to believe that
 7   Defendant has failed to comply with any provision of this Decree, the EEOC may
 8   bring an action before this Court to enforce the Decree. Prior to initiating such
 9   action, the EEOC will notify Defendant and its legal counsel of record, in
10   writing, of the nature of the dispute. This notice shall specify the particular
11   provision(s) that the EEOC believes Defendant has breached. Defendant shall
12   have thirty (30) days from the written notice to attempt to resolve or cure the
13   breach. The Parties may agree to extend this period upon mutual consent.
14                  B.   After forty-five (45) days, inclusive of the thirty (30) days to resolve
15   or cure the breach referenced in Section V.A, have passed from the written notice
16   with no resolution or agreement to extend the time, the EEOC may petition this
17   Court for resolution of the dispute, seeking all available relief, including an
18   extension of the term of the Decree for such period of time that the Court finds
19   the Decree was not complied with and/or any other relief that the Court may
20   deem appropriate.
21                  C.   In the event of exigent circumstances, which includes non-payment
22   under Section VII, EEOC may petition the Court for resolution of the dispute
23   without the adhering to provisions described in Section V.A. and B; the EEOC
24   will give Defendant ten (10) business days from EEOC’s notification of
25   Defendant’s legal counsel of record, or if not applicable, Defendant, to resolve
26   the breach before petitioning the Court.
27                            VI.   MODIFICATION AND SEVERABILITY
28




     {00188688.1}                                  -4-
       Case 1:20-cv-00722-HBK Document 26 Filed 04/12/21 Page 5 of 26



 1                  A.     This Decree constitutes the complete understanding of the Parties
 2   with respect to the matters contained herein. No waiver, modification or
 3   amendment of any provision of this Decree will be effective unless made in
 4   writing and signed by an authorized representative of each of the Parties.
 5                  B.     If one or more provisions of the Decree are rendered unlawful or
 6   unenforceable, the Parties shall make good faith efforts to agree upon appropriate
 7   amendments to this Decree in order to effectuate the purposes of the Decree. If
 8   the parties are unable to reach an agreement, the Court shall order appropriate
 9   alternative provisions in order to effectuate the purposes of the Decree. Should
10   one or more provisions of this Decree be deemed unlawful, all other lawful and
11   enforceable provisions will remain in full force and effect.
12                                    VII.    MONETARY RELIEF
13                  A.     In settlement of this Action, and in consideration of Defendant’s
14   financial situation, Defendant shall pay a total of $ 200,000.00 (“Settlement
15   Amount”) in back wages and compensatory damages. The EEOC shall have the
16   sole discretion to determine eligibility and designation of the Claimants,
17   characterization, and/or allocation of the Settlement Amount as well as to
18   determine who is a Claimant.
19                  B.     Defendants shall pay the Settlement Amount as follows to the
20    Escrow Account managed by a Claims Administrator to be specified by the
21    EEOC (“Escrow Account”):
22                        i.     Within 6 months of entry of the Consent Decree, Defendant
23   shall deposit $50,000 to the Escrow Account,
24                       ii.     And every 30 days after VII.B.1. for the following 18 months,
25   Defendant shall deposit at least $8,333.33 each month into the Account, so that
26   the Settlement Amount is paid in full within 2 years of the entry of the Consent
27   Decree;
28




     {00188688.1}                                   -5-
       Case 1:20-cv-00722-HBK Document 26 Filed 04/12/21 Page 6 of 26



 1                  C.      Defendant’s Owner, Emilio Sandoval, agrees to be bound by the
 2   terms and obligations of this Consent Decree and to the jurisdiction of this Court
 3   as well. Emilio Sandoval agrees he shall be personally liable for monies owed
 4   under this Consent Decree as an individual and as trustee of the Emilio Sandoval
 5   Revocable Trust. As such, Emilio Sandoval is jointly and severally liable with
 6   Defendant for the amount of $200,000.00. Emilio Sandoval has executed a
 7   personal Guaranty in his individual capacity, attached hereto as Exhibit A.
 8                  D.      Should Defendant or Emilio Sandoval fail to make payments or
 9   follow through with the terms herein, Defendant and Emilio Sandoval shall be
10   deemed in default and the remainder of the Settlement Amount shall be due
11   immediately, including interest at the rate of 10% per annum from the date of
12   default until cured.
13                  E.      Distribution of any monies shall be at the sole discretion of the
14   EEOC to which Defendant shall not have any input.
15                       VIII.   CLAIMANT SPECIFIC INJUNCTIVE RELIEF
16                  Within ten (10) days of the Effective Date, Defendant shall
17   provide a neutral employment reference for Charging Party, limited to verifying
18   whether the Charging Party was employed by Defendant, the last position in
19   which the Charging Party was employed, and the duration of his employment
20   with Defendant. Defendant shall not retaliate against Charging Party and other
21   Claimants in any way, including disadvantaged if applying for (re)employment
22   with Defendant. Defendant shall purge all references of an EEOC Charge of
23   Discrimination and any reference to participation in this Action from Charging
24   Party’s personnel file.
25                               IX.    GENERAL INJUNCTIVE RELIEF
26                  A.      National Origin and Race Discrimination
27                  Defendant, its directors, officers, agents, managers (including all
28   supervisory employees), other employees, successors, assigns, and all those in



     {00188688.1}                                    -6-
       Case 1:20-cv-00722-HBK Document 26 Filed 04/12/21 Page 7 of 26



 1   active concert or participation with them, or any of them, shall be enjoined from
 2   discriminating against any individual on the basis of their national origin and race
 3   including, without limitation, discharging and failing to hire non-Hispanic
 4   individuals.
 5                  B.     Retaliation
 6                  Defendant, its directors, officers, agents, managers (including all
 7   supervisory employees), other employees, successors, assigns, and all those in
 8   active concert or participation with them, or any of them, are hereby enjoined
 9   from engaging in, implementing or permitting any action, policy or practice with
10   the purpose of retaliating against any current or former employee or applicant of
11   Defendant or its successors, or either of them, because he or she has in the past,
12   or during the term of this Decree, (1) opposed any practice made unlawful under
13   Title VII; (2) filed a charge of discrimination alleging such practice; (3) testified
14   or participated in any manner in any investigation (including, without limitation,
15   any internal investigation undertaken by Defendant or its successors) or
16   proceeding in connection with this Action or relating to any claim of a Title VII
17   violation; (4) was identified as a possible witness or claimant in this Action; (5)
18   asserted any rights under this Decree; or (6) sought and/or received any relief in
19   accordance with this Decree.
20                  C.   Record Retention
21                  Defendant, its directors, officers, agents, managers (including all
22   supervisory employees), other employees, successors, assigns, and all those in
23   active concert or participation with them, or any of them, shall maintain all hiring
24   documents, including but not limited to applications, notes, any and all
25   documents related to the application process and shall not destroy such
26   documents according to federal law and under this Decree. This includes, but is
27   not limited to, applications for hire by both successful and non-successful
28   applicants.



     {00188688.1}                                   -7-
       Case 1:20-cv-00722-HBK Document 26 Filed 04/12/21 Page 8 of 26



 1                  Defendant, its directors, officers, agents, managers (including all
 2   supervisory employees), other employees, successors, assigns, and all those in
 3   active concert or participation with it, or any of them, are hereby enjoined from
 4   failing to keep, preserve, and retain all placement and hiring related materials
 5   with respect to all positions the applications, resumes, letters from prospective
 6   applicants, written inquiries concerning opportunities for work, correspondence
 7   with potential applicants or Staffing Agencies concerning opportunities for work,
 8   job postings, applicant evaluations, notes concerning applications for
 9
     employment, and information regarding individuals placed or referred for work
10
     for the duration of this Decree. All such materials must be retained in their
11
     original form or in an accessible electronic format.
12
                                 X.    SPECIFIC INJUNCTIVE RELIEF
13
                    A.    Defendant’s Responsibilities
14
                    Within sixty (60) days after the Effective Date, Defendant may retain an
15
     outside third-party Equal Employment Opportunity Consultant (the “Consultant”)
16
     with demonstrated experience in race and national origin discrimination, and
17
     recruiting and hiring practices under Title VII to assist Defendant with the
18
     compliance of this Decree. The Consultant shall be subject to the EEOC’s
19
     approval, which shall not be unreasonably withheld.
20
                    B.    For the duration of the Decree, Defendant shall:
21
22
                         a.      Create, review, and revise its policies and practices to ensure

23                               compliance with the Title VII. Specifically, Defendant shall
24                               make revisions to its employment policies to ensure that such
25                               policies clearly prohibit discriminatory practices, including
26                               the recruiting, hiring, and discharging of employees on the
27                               basis of race, national origin, and retaliation.
28




     {00188688.1}                                   -8-
       Case 1:20-cv-00722-HBK Document 26 Filed 04/12/21 Page 9 of 26



 1                  b.    Defendant shall provide effective training to its managers,
 2                        supervisors, hiring officials, and employees on their rights and
 3                        responsibilities under Title VII, including proper employment
 4                        practices regarding the recruitment, hiring, and discharge of
 5                        employees.
 6
                     c.   Defendant shall review and revise its recruitment and hiring
 7
                          practices including the retention of documents, to ensure
 8
                          compliance with Title VII.
 9
                     d.   Defendant shall revise all job descriptions and job posting to
10
                          ensure that all job requirements are consistent with business
11
                          necessity.
12
                     e.   Defendant shall create and implement a centralized system of
13
14
                          tracking employees’ discrimination complaints and the steps

15                        taken in response to the complaint.

16                   f.   Defendant shall ensure that any investigation into an
17                        employee’s complaint of discrimination is conducted in an
18                        effective and timely manner, Defendant reasonably
19                        communicates with the complainant in his/her primary
20                        language with the status of the investigation and any remedial
21                        action taken, and Defendant subsequently monitors the
22                        workplace to prevent retaliatory conduct.
23                  g.    Defendant shall submit an annual report to the EEOC on its
24                        compliance with the Decree.
25
                    h.    Defendant shall retain job applications and any other records
26
                          as required under federal law and this Decree.
27
                    i.    Defendant may employ a Consultant to assist with the
28
                          foregoing, unless specified below.


     {00188688.1}                           -9-
      Case 1:20-cv-00722-HBK Document 26 Filed 04/12/21 Page 10 of 26



 1                  C.    Policies and Procedures
 2                  Within ninety (90) days of the Effective Date, Defendant shall review, and
 3   to the extent necessary, create or revise its written recruitment, hiring, discipline,
 4   and discharge policies prohibiting discrimination based on race and/or national
 5   origin in its workplace (the “Policy”) as described below. This Policy shall be in
 6   English and Spanish and include:
 7                        1.    A clear explanation of prohibited conduct under the Policy,
 8   including an explanation that the failure to hire, discipline, and discharge on the
 9   basis of race and/or national origin, and retaliation are prohibited.
10                        2.    A strong and clear commitment to a workplace free from
11   discrimination and retaliation.
12                        3.    Assurance that employees who make complaints of race
13   and/or national origin discrimination or provide information related to such
14   complaints are be protected against retaliation.
15                        4.    A clearly described confidential complaint process for
16   employees or applicants who believe they have been subjected to discrimination
17   based on race and/or national origin or retaliation. This includes the name,
18   address, e-mail address, and telephone number of the human resources personnel
19   available to receive and process discrimination and retaliation complaints.
20                  D.    Distribution of Revised Policy
21                  Within one-hundred and twenty (120) days of the Effective Date,
22   Defendant shall distribute this revised Policy to all employees in both English
23   and Spanish. Thereafter, Defendant shall distribute the revised Policy within
24   thirty (30) days of the hire date of any new employee(s). Defendant shall also
25   ensure that the revised Policy is disseminated.
26
     //
27
                    E.    Centralized Tracking of Complaints
28
                    Within one-hundred and fifty days (150) days of the Effective Date and


     {00188688.1}                                   -10-
      Case 1:20-cv-00722-HBK Document 26 Filed 04/12/21 Page 11 of 26



 1   with the Consultant’s assistance, Defendant shall create and maintain a procedure
 2   for the centralized tracking of employee complaints based on race, national
 3   origin, and retaliation. These tracking records shall include the following
 4   information:
 5                        1.    The names of the individuals alleging discrimination;
 6
                          2.    The date and nature of the complaint;
 7
                          3.    A description of the alleged discriminatory events and the
 8
     dates the events took place;
 9
                          4.    The names of the alleged perpetrators of discrimination,
10
     including whether the alleged perpetrator has been the subject of any previous
11
     complaints of discrimination or retaliation;
12
                          5.    The identity of the supervisor, manager or human resources
13
14
     personnel who investigated and/or made a determination regarding the complaint;

15                        6.    A description of what the supervisor, manager or human

16   resources personnel did when s/he conducted an investigation into the complaint;
17                        7.    The results of Defendant’s investigation and subsequent
18   determination regarding the complaint; and
19                        8.    Description and dates of any remedial action taken, if any, in
20   response to the complaint.
21                  F.    Training
22                  With the Consultant’s assistance, Defendant shall conduct EEO training as
23   follows:
24                        1.    Within one (1) year of the Effective Date and annually
25   thereafter, Defendant shall provide training to all non-managing employees. The
26   training shall be conducted in the employees’ primary language and shall cover
27   federal laws regarding Defendant’s revised Policies and complaint process, and
28   prohibited employment discrimination on the basis of race, national origin, and



     {00188688.1}                                 -11-
      Case 1:20-cv-00722-HBK Document 26 Filed 04/12/21 Page 12 of 26



 1   retaliation with a particular emphasis on discipline and discharge. All persons
 2   required to attend such training shall verify their attendance in writing.
 3                        2.    Within one (1) year of the Effective Date and annually
 4   thereafter, Defendant shall provide training to its hiring officials, managers, and
 5   supervisors in the trainee’s primary language. This training shall cover
 6   Defendant’s revised Policies and complaint process, the handling of
 7   discrimination complaints from employees, record-keeping responsibilities under
 8   federal law, and prohibited employment discrimination on the basis of race,
 9   national origin, and retaliation. This training shall also emphasize the use of
10   proper recruitment and hiring practices that are consistent with Title VII. All
11   persons required to attend such training shall verify their attendance in writing.
12                        3.    As described in Section XI.B., Defendant shall produce to the
13   EEOC documents verifying the occurrence of all training sessions conducted as
14   required under this Decree. This includes the written training materials used, a
15   description of the training provided, a list of the individuals who conducted the
16   training, and a list of the names and job titles of attendees at each training
17   session.
18                  G.    Notice Posting
19                  Within thirty (30) days after the Effective Date and throughout the term of
20   this Decree, Defendant shall post a full-sized copy of the Notice of Consent
21   Decree (attached to the Decree as Exhibit B) of the terms of this Decree in
22   clearly visible locations frequented by its employees (i.e., break rooms or bulletin
23   boards with other employee notices). The Posting shall be in language
24   understandable to all employees, including in English and Spanish. The Posting
25   shall remain posted for the duration of this Decree.
26   //
27                  H.    Recruitment
28                        1. Recruitment Plan.



     {00188688.1}                                  -12-
      Case 1:20-cv-00722-HBK Document 26 Filed 04/12/21 Page 13 of 26



 1                  To the extent that Defendant is hiring during the duration of this Decree,
 2   Defendant shall create and implement a Recruitment Plan to increase the pool of
 3   non-Hispanic applicants for consideration into all of Defendant’s job openings.
 4   The recruitment plan shall include:
 5                               a. Providing written notice of all job openings;
 6                               b. Ensuring that all job postings emphasize all positions are
 7                                  open regardless of race and national origin; and
 8                               c. Ensuring that all job postings have no indication of Spanish
 9                               language requirement, unless justified by actual business
10                               necessity; i.e., Spanish is not required for low skill or entry
11                               level positions, including but not limited to driver positions;
12                               d. Job postings reach a diverse applicant pool by posting on
13                               at minimum one site of broad-usage, including, but not
14                               limited to, Indeed.
15                        2. Recruitment Plan Reporting
16                  As described in Section XI.B., Defendant shall provide the EEOC with a
17   report regarding its Recruitment Plan. The Recruitment Plan report shall
18   specifically provide:
19                               a. A detailed description of each program/process which
20                               Defendant implemented to recruit individuals who are non-
21                               Hispanic as detailed in H(1)(a)-(d);
22                               b. The date that each program/process was implemented;
23                               c. The name(s) and job title(s) of those employees
24                               responsible for implementing each program/process;
25                               d. Copy of all documents reflecting proof of the recruitment
26                               being undertaken; and
27                               e. Holding employees involved in the recruitment process
28                               accountable for implementing the Recruitment Plan.



     {00188688.1}                                   -13-
      Case 1:20-cv-00722-HBK Document 26 Filed 04/12/21 Page 14 of 26



 1                  I.    Applicant Flow Data and Log
 2                        1.     Applicant Flow Data
 3                  To the extent that Defendant is hiring during the duration of this Decree,
 4   Defendant shall maintain all job applications (including all documents submitted
 5   by the applicants in connection with the application process and through any
 6   staffing agency) and applicant flow data for the entire duration of this Decree and
 7   as required under federal law. To the extent Defendant uses an external online
 8   service and/or third party for applicants to apply for positions with Defendant,
 9   Defendant must ensure to download all applications and/or documents produced
10   by the applicants during the Decree and maintain such documents according to
11   federal law and under this Decree. Defendant shall also maintain all documents
12   related to those applicants they considered for hire and ultimately hired, including
13   notes related to the selection process. Defendant shall produce the Applicant
14   Flow Data and Applicant Flow Log as described below to the EEOC semi-
15   annually as described in Section XI.B.
16                        2.     Applicant Flow Log.
17                  To the extent that Defendant is hiring during the duration of this Decree,
18   Defendant shall create and maintain an Applicant Flow Log for each job opening
19   during the Decree. Defendant shall submit the Applicant Flow Log in excel with
20   links to the relevant attachments to the EEOC on a semi-annual basis for review
21   as described in Section XI.B. The Applicant Flow Log and attachments shall
22   include the following information for each job opening:
23                               a.    Date of the opening;
24                               b.    Job title and description;
25                               c.    Location;
26                               d.    Where all advertisements were placed in connection
27                                     with recruiting for the position, as well as a link to
28                                     copies of the job announcement;



     {00188688.1}                                  -14-
      Case 1:20-cv-00722-HBK Document 26 Filed 04/12/21 Page 15 of 26



 1                                    e.     Number of applications and inquiries received;
 2                                    f.     Name, contact information, race, and national origin of
 3                                           the applicants;
 4                                    g.     Any documentation submitted by the applicants in
 5                                           connection with the application process;
 6                                    h.     The names and job titles of any individuals involved in
 7                                           the recruitment and hiring process;
 8                                    i.     Whether and when the applicant was interviewed;
 9                                    j.     Any records or documents pertaining to the selection
10                                           process, including, but not limited to, interview notes;
11                                    k.     Name, race, and national origin of the selected
12                                           applicant; and
13                                    l.     If the applicant was not selected, the reason for the
14                                           denial, if any; and
15                                    m.     Complaints made by applicants regarding
16                                           discrimination during the recruitment and hiring
17                                           process.
18                  J.        Hiring Goals
19                  Defendant will work to ensure at least 20% of all new hires (including any
20   workers placed by Staffing Agencies) each year are non-Hispanic and, by the end
21   of three years from the effective date, Defendant’s total workforce is at least 20%
22   non-Hispanic. If Defendant’s new hires are not 20% non-Hispanic, Defendant’s
23   applicant flow log, including but not limited to section L, must show good faith
24   efforts were made to consider and hire all available non-Hispanics applicants.
25   //
26                              XI.        RECORD KEEPING AND REPORTING
27                       A.           Record-Keeping
28




     {00188688.1}                                        -15-
      Case 1:20-cv-00722-HBK Document 26 Filed 04/12/21 Page 16 of 26



 1                  For the duration of the Decree, Defendant shall establish a record-keeping
 2   procedure that provides for the maintenance of all records necessary to
 3   demonstrate its compliance with this Decree, including but not limited to the
 4   documents specifically identified below, and to verify that the reports submitted
 5   are accurate. The records to be maintained shall include:
 6
                          1.    All documents pertaining to recruitment and hiring, including
 7
     but not limited to postings, advertisements, applications, resumes, interview
 8
 9
     notes, interview questions, written assessments created by each person involved

10   in the selection process, and/or a log of all persons who inquire about a job,
11   including name, date of inquiry, and summary of response by Defendant;
12                        2.    All documents pertaining to the open positions, including but
13   not limited to the applicant flow log and all applications/resumes;
14                        3.    All forms acknowledging employees’ receipt of Defendant’s
15   Policies and Procedures regarding race and/or national origin discrimination and
16   hiring/promotion;
17                        4.    Documents reflecting the provision of training and materials
18   described in above, and names and positions of all attendees for each session as
19
     required under this Decree;
20
                          5.    The centralized tracking of records to be maintained in
21
     Section X.E that include all documents generated throughout the duration of the
22
     Decree in connection with any employment discrimination complaint, the
23
     ensuing investigation, and any resolution of such complaint.
24
25                        Defendant shall provide the aforementioned documents and log to
26   the EEOC on an annual basis following the Effective Date of this Decree.
27                  B.    Reporting
28




     {00188688.1}                                 -16-
      Case 1:20-cv-00722-HBK Document 26 Filed 04/12/21 Page 17 of 26



 1                  Defendant shall provide three (3) annual reports to the EEOC throughout
 2   the duration of the Decree, with the exception of the Applicant Flow Log and
 3   Applicant Data, which shall be provided to the EEOC on twice yearly on a semi-
 4   annual basis starting six (6) months from the Effective Date. The first report
 5   shall be due one (1) year from the Effective Date. The next two subsequent
 6   reports shall be due by each anniversary date during the term of the Decree, with
 7   the last report provided approximately half a year prior to the expiration of the
 8   Consent Decree. These annual reports shall provide:
 9                        a.    Confirmation of Defendant’s compliance with Sections X.A
10                              through X.K. of the Decree and related records, including
11                              documents related to the EEO training requirements under
12                              Section X.F;
13                        b.    Copies of all job descriptions and job postings disseminated
14                              within the last twelve (12) months;
15                        c.    The Applicant Flow Log containing the information as set
16                              forth in Section X.I.2. and the Applicant Data as set forth in
17                              Section X.I.1. within the last six (6) months;
18                        d.    A statement confirming that the required Posting Notice as set
19                              for in Section X.G. continues to be posted in a conspicuous
20                              place accessible to all employees;
21                        e.    A copy of the Recruitment Plan as set forth in Section X.H
22                              and documents related to the Recruitment Plan and underlying
23
                                documents reflecting implementation of the Recruitment Plan;
24
                          f.    All documents reflecting efforts made to reach the hiring
25
                                endeavor as described in Section X. J., including but not
26
                                limited to publications for open positions, the collections of
27
                                applications for a specific position, documentation of all those
28




     {00188688.1}                                 -17-
      Case 1:20-cv-00722-HBK Document 26 Filed 04/12/21 Page 18 of 26



 1                               interviewed for the position, and documentation of why each
 2                               candidate was or was not selected for the position. If the
 3                               hiring goals were not met, clear documentation is required to
 4                               demonstrate the reason for the shortfall; and
 5                        h.     Any underlying documents to support compliance under this
 6
                                 Decree.
 7
                          All reports under this paragraph shall be directed to: U.S. Equal
 8
     Employment Opportunity Commission, Attn.: Anna Y. Park, 255 E. Temple St.,
 9
     4th Floor, Los Angeles, CA 90012.
10
                                 XII. COSTS AND ATTORNEYS’ FEES
11
                    Each Party shall bear its own costs of suit and attorneys’ fees. Defendant
12
     shall bear all costs associated with its administration and implementation of its
13
     obligations under this Decree.
14
                                XIII. MISCELLANEOUS PROVISIONS
15
16
                    A.    During the term of this Decree, Defendant shall provide any

17   potential successor-in-interest with a copy of this Decree within a reasonable

18   time of not less than thirty (30) days prior to the execution of any agreement for
19   acquisition or assumption of control of Defendant’s facilities, or any other
20   material change in corporate structure that would affect Defendant’s facilities,
21   and shall simultaneously inform the EEOC of same.
22                  B.    During the term of this Decree, Defendant and its successors shall
23   ensure that each of its directors, officers, human resource personnel, managers,
24   supervisors and team managers are aware of any term(s) of this Decree which
25   may be related to his/her job duties.
26                  C.    Unless otherwise stated, all notices, reports and correspondence
27
     required under this Decree shall be delivered to the attention of the Regional
28




     {00188688.1}                                  -18-
      Case 1:20-cv-00722-HBK Document 26 Filed 04/12/21 Page 19 of 26



 1   Attorney, Anna Y. Park, U.S. Equal Employment Opportunity Commission, Los
 2   Angeles District Office, 255 E. Temple St., 4th Fl., Los Angeles, CA 90012.
 3                  D.    Defendant shall produce any documents related to this Decree to the
 4   EEOC within sixty (60) days of a written request by the EEOC for such records.
 5                  E.    The Parties agree to entry of this Decree and judgment subject to
 6
     final approval by the Court.
 7
                      XIV. COUNTERPARTS AND FACSIMILE SIGNATURES
 8
                    This Decree may be signed in counterparts. A facsimile signature shall
 9
     have the same force and effect of an original signature or copy thereof. All
10
     parties, through the undersigned, respectfully apply for and consent to the entry
11
     of this Decree as an Order of this Court.
12
13                                                       Respectfully Submitted,
14                                                       U.S. EQUAL EMPLOYMENT
                                                         OPPORTUNITY COMMISSION
15
16                                                       By: ____________________
      Dated: ____, 2021
                                                               Anna Y. Park,
17                                                             Regional Attorney
18
                                                               Attorney for Plaintiff EEOC

19
20
      Dated: ____, 2021                                  RAIMONDO & ASSOCIATES
21
22                                                       By:    __________________
                                                               Gerardo Hernandez,
23                                                             Attorney for Defendant
                                                               Helados La Tapatia, Inc.
24
25
      Dated: ____, 2021                                  By:                         _
26                                                             Emilio Sandoval,
                                                               President for Defendant
27                                                             Helados La Tapatia, Inc.
28




     {00188688.1}                                 -19-
      Case 1:20-cv-00722-HBK Document 26 Filed 04/12/21 Page 20 of 26



 1
 2                                                ORDER
 3                  The provisions of the foregoing Consent Decree are hereby approved and
 4   compliance with all provisions thereof is HEREBY ORDERED.
 5                  The Clerk of Court is directed to CLOSE THIS CASE.
 6                  The Court hereby retains jurisdiction over this Consent Decree until its
 7   termination.
 8
     IT IS SO ORDERED.
 9
10
     Dated:           April 9, 2021
11                                                        HELENA M. BARCH-KUCHTA
12
                                                          UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     {00188688.1}                                  -20-
               Case 1:20-cv-00722-HBK Document 26 Filed 04/12/21 Page 21 of 26


                                  Exhibit A to Consent Decree

                                          GUARANTY

      GUARANTY dated______________, made by the undersigned individual, Emilio
Sandoval, (the "Guarantor") in favor of the United States Equal Employment Opportunity
Commission ("EEOC").

        PRELIMINARY STATEMENTS: In consideration of, and as an inducement to the
EEOC, to agree to the Consent Decree with Defendant Helados La Tapatia, Inc. in EEOC v.
Helados La Tapatia, Inc, et al., Civil Case Number 1:20-CV-00722-HBK, filed with the United
States District Court, Eastern District of California, (the "Consent Decree"), the undersigned
Guarantor, hereby guarantees the full and prompt payment of all sums now owing or which may
in the future be owing pursuant to the Consent Decree, upon the Company’s failure to make
payment as set forth in the Consent Decree. The Guarantor owns a substantial amount of the
stock or other ownership interests of Defendant Helados La Tapatia, Inc. (the "Company") and is
financially interested in the Company's affairs.

      THEREFORE, in order to induce the EEOC to agree to the Consent Decree, the
Guarantor agrees as follows:

        Section 1. Guaranty of Payment. The Guarantor absolutely, unconditionally, and
irrevocably guarantees to the EEOC the full and prompt payment of all sums now owing or
which may in the future be owing pursuant to the Consent Decree, when the same are due and
payable, and whether for the sums, any taxes associated with the sums, interest, fees, expenses,
costs, and expenses which shall at any time be recoverable by the EEOC from Company by
virtue of the Consent Decree and any amendments, modifications and other instruments relating
thereto (hereinafter call "Liability" or "Liabilities" as the context may require), upon the
Company’s failure to make payment as set forth in the Consent Decree. The Personal Guarantee
may be enforced against all personal assets without limitation, but Guarantors do not waive the
right to pursue bankruptcy or any rights available in such proceedings in the event of their
insolvency or other inability to pay. The Liabilities include, without limitation, interest accruing
after the commencement of a proceeding under bankruptcy, insolvency or similar laws of any
jurisdiction at the rate or rates provided by 28 U.S.C. § 1961. This Guaranty is a guaranty of
payment and not of collection only. Guarantor further waives any right to require that any action
be brought against Company or any other person or entity. Successive recoveries may be had
hereunder. No invalidity, irregularity or unenforceability of all or any part of the Consent Decree
shall affect, impair or be a defense to this Guaranty and this Guaranty shall constitute a primary
obligation of the undersigned. The EEOC shall not be required to exhaust any right or remedy or
take any action against Company or any other person or entity or any collateral. The Guarantor
agrees that, as between the Guarantor and the EEOC, the Liabilities may be declared to be due
and payable for the purposes of the Guaranty notwithstanding any stay, injunction, or other
prohibition which may prevent, delay, or vitiate any declaration as regards the Company and that
in the event of a declaration or attempted declaration, the Liabilities shall immediately become
due and payable by the Guarantor for the purposes of this Guaranty. If any amount shall be paid
to Guarantor by Company on account of any claim set forth at any time when all the Liabilities


{00186158.1}


                                        Page 1 of 5                               Exhibit A
               Case 1:20-cv-00722-HBK Document 26 Filed 04/12/21 Page 22 of 26


of Company shall not have been paid in full, such amount shall be held in trust by Guarantor of
the EEOC's benefit and, to the extent of any matured and unpaid Liabilities of Company to the
EEOC under the Consent Decree, shall be immediately tendered pursuant to the Consent Decree.

        Section 2. Guaranty Absolute. The Guarantor further guarantees that the Liabilities
shall be paid strictly in accordance with the terms of the Consent Decree. Accordingly, EEOC
shall be able to enforce this Agreement upon providing the Company a reasonable amount of
time to cure any alleged non-payment from the Company, as set forth in Consent Decree, and
upon obtaining an order from the jurisdictions identified in Section of 12 of this Agreement
finding the Company breached its payment obligations. This Guarantee shall not be enforceable
except upon a failure by the Company to pay its financial obligations under the Consent Decree.

         Guarantor unconditionally and irrevocably waives any or all of the following: ( l )
Guarantor 's rights of subrogation, reimbursement, indemnification, contribution, exoneration,
and/or any other rights and defenses; and (2) any rights or defenses the Guarantor may have in
respect of his or her obligations as a guarantor by reason of any election of remedies by the
EEOC; and (3) any rights or defenses the Guarantor may have because the obligation is secured
by real property or an estate for years. Nothing herein contained is intended or shall be construed
to give Guarantor any rights of subrogation or right to pa1ticipate in any way in the EEOC's
right, title, or interest in the Consent Decree, notwithstanding any payments made by Guarantor
to or toward any payments dues from Guarantor under this Guaranty, all such rights of
subrogation and participation being hereby expressly waived and released.

        Section 3. Guaranty Irrevocable. This Guaranty is a continuing guaranty of the
payment of all Liabilities now or hereafter existing under the Consent Decree and shall remain in
full force and effect until payment in full of all Liabilities and other amounts payable under this
Guaranty and under the Consent Decree are no longer in effect.

        Section 4. Reinstatement. This Guaranty shall continue to be effective or be reinstated,
as the case may be, if at any time, any payment of any of the Liabilities is rescinded or must
otherwise be returned by the EEOC on the insolvency, bankruptcy, or reorganization of the
Company or otherwise, all as though the payment had not been made.

        Section 5. Subrogation. The Guarantor shall not exercise any rights which it may
acquire by way of subrogation, by any payment made under this Guaranty or otherwise, until all
the Liabilities have been paid in full and the Consent Decree is no longer in effect. If any
amount is paid to the Guarantor on account of subrogation rights under this Guaranty at any time
when all the Liabilities have not been paid in full, the amount shall be held in trust for the benefit
of the EEOC and shall be promptly paid to the EEOC to be credited and applied to the
Liabilities.

        Section 6. Subordination. Without limiting the EEOC's rights under any other
agreement, any other liabilities owed by the Company to the Guarantor, are hereby subordinated
to the Liabilities, and such other liabilities of the Company to the Guarantor, if the EEOC so
requests, shall be collected, enforced, and received by the Guarantor as trustee for the EEOC and



{00186158.1}


                                         Page 2 of 5                               Exhibit A
               Case 1:20-cv-00722-HBK Document 26 Filed 04/12/21 Page 23 of 26


shall be paid on account of the Liabilities but without reducing or affecting in any manner the
liability of the Guarantor under the other provisions of this Guaranty.

        Section 7. Representations and Warranties. The Guarantor represents and warrants
that: (a) this Guaranty (i) has been authorized by all necessary actions; (ii) does not violate any
agreement, instrument, law, regulation or order applicable to the Guarantor; (iii) does not require
the consent or approval of any person or entity, including but not limited to any governmental
authority, or any filing or registration of any kind; and (iv) is the legal, valid and binding
obligation of the Guarantor enforceable against the Guarantor in accordance with its terms,
except to the extent that enforcement may be limited by applicable bankruptcy, insolvency, or
other similar laws affecting creditors' rights generally; and (b) in executing and delivering this
Guaranty, the Guarantor has (i) made an independent investigation of the transactions
contemplated hereby and the Company, the Company's business, assets, operations, prospects
and conditions, financial or otherwise, and any circumstances which may bear upon such
transactions, the Company or obligations and risks undertaken herein with respect to the
Liabilities; (ii) adequate means to obtain from the Company on a continuing basis information
concerning the Company; (iii) has full and complete access to the Consent Decree; and (iv) not
relied and will not reply upon any representation s or warranties about the Consent Decree.

       Section 8. Remedies Generally. The remedies provided in this Guaranty are cumulative
and not exclusive of any remedies provided by law. All of EEOC's rights and remedies under
the Consent Decree or under this Guaranty are intended to be distinct, separate and cumulative
and no such right and remedy therein or herein mentioned is intended to be in exclusion of or a
waiver of any of the others. Any amendment to this Agreement must be in writing, and the effect
of such amendment shall be strictly and narrowly construed within the plain meaning of the
language of the amendment.

       Section 9. Expenses. Each party shall bear all of its own attorney’s fees and costs
pursuant to the terms of the Consent Decree.

        Section 10. Amendment and Waivers. No delay on the part of EEOC in exercising any
rights hereunder or failure to exercise the same shall operate as a waiver of such rights; no notice
to or demand on Guarantor shall be deemed to be a waiver of the obligation of Guarantor or of
the right of EEOC to take further action without notice or demand as provided herein; nor in any
event shall any modification or waiver of the provisions of this Guaranty nor any termination
hereof be effective unless in writing signed by EEOC, and then the waiver or consent shall be
effective only in the specific instance and of the specific purpose for which given.

        Section 11. Assignment. This Guaranty shall be binding on, and shall ensure to the
benefit of the Guarantor, the EEOC, and their respective successors and assigns; provided that
the Guarantor may not assign or transfer its rights or obligations under this Guaranty.

       Section 12. Captions. The headings and captions in this Guaranty are for convenience
only and shall not affect the interpretation or construction of this Guaranty.




{00186158.1}


                                        Page 3 of 5                               Exhibit A
               Case 1:20-cv-00722-HBK Document 26 Filed 04/12/21 Page 24 of 26


        Section 13. Governing Law, Jurisdiction, Etc. This Guaranty is, and shall be deemed
to be, a contract entered into under and pursuant to the laws of the State of California. The
Guarantor consents to the nonexclusive jurisdiction and venue of the federal court located in the
city of Fresno. Service by process by the EEOC in connection with any such dispute shall be
binding on the Guarantor if sent to the Guarantor by registered mail at the address specified
below or as other address specified by the Guarantor from time to time.

        Section 14. Integration; Effectiveness. This Guaranty alone sets forth the entire
understanding of the Guarantor and the EEOC relating to the guarantee of the Liabilities and
constitutes the entire contract between the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written, relating to the
subject matter hereof. This Guaranty shall become effective when it shall have been executed
and delivered by the Guarantor to the EEOC. Delivery of an executed signature page of this
Guaranty by email or other electronic form shall be effective as delivery of a manually executed
signature page of this Guaranty.

       Section 15. Counterparts. This Guaranty may be executed in one or more counterparts,
each of which counterparts shall be an original.
//
//
//
//
//
//
//
//
//
//
//
//
//
//
//
//
//


{00186158.1}


                                        Page 4 of 5                             Exhibit A
               Case 1:20-cv-00722-HBK Document 26 Filed 04/12/21 Page 25 of 26


IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed and
delivered as of the date first above written.

GUARANTOR:


_______________________
Emilio Sandoval, an individual

Date:

Address for Notice:

_______________________
_______________________
_______________________




STATE OF CALIFORNIA            )
                               )
COUNTY OF FRESNO               )

On the _______ day of _______________, 2021, before me personally came EMILIO
SANDOVAL, who executed the foregoing instrument and acknowledged that he executed the
same.

WITNESS my hand and official seal.

_______________________
_______________________
Notary Public




{00186158.1}


                                       Page 5 of 5                      Exhibit A
                          U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                Case 1:20-cv-00722-HBK Document 26 District
                                         Los Angeles Filed 04/12/21
                                                            Office Page 26 of 26
                                                                                               255 E. Temple Street, 4th Floor
                                                                                                    Los Angeles, CA 90012
                                                                                                             (213) 894-1000
                                                                                                       TTY (213) 894-1121
                                                                                                       FAX (213) 894-1118
                        NOTICE OF SETTLEMENT AND CONSENT DECREE
The U.S. Equal Employment Opportunity Commission (“EEOC”) filed a lawsuit alleging discrimination on
the basis of race and national origin against Helados La Tapatia, Inc, (“Helados”) in the United States
District Court for the Eastern District of California, Case Number 1:20-cv-00722-HBK. Specifically, EEOC
alleged that Helados had engaged in a pattern or practice of refusing to hire, and discouraging from
applying, non-Hispanic individuals for entry-level labor positions. Helados settled by entering into a
“Consent Decree” with the EEOC.
Pursuant to the Consent Decree, Helados is providing notice that it will not discriminate on the basis of race
and/or national origin when hiring or recruiting workers. Helados is also providing notice to its workers that
they have a right to make a complaint of discrimination in the workplace without fear of retaliation.
Management and employees will be provided training regarding employee’s rights and to prevent unlawful
discrimination in the workplace.
Federal law requires that there be no discrimination against any employee or applicant for employment
because of a person’s age, disability, race, sex, color, religion or national origin, with respect to hiring,
compensation, promotions, discharge, terms and conditions or privileges of employment. Helados is
committed to its anti-discrimination obligations. Any employee who files a complaint or formal charge of
discrimination, gives testimony or assistance, or participates in any investigation will be protected from
retaliation.
If you believe that you have been discriminated against because of your sex, disability, national origin, age,
race, color, or religion, you may seek assistance from the office below.
                   AVISO DEL ACUERDO Y DECRETO DE CONSENTIMIENTO
La Comisión de Igualdad de Oportunidades en el Empleo de los Estados Unidos ("EEOC") presentó una
demanda alegando discriminación de raza y origen nacional contra Helados La Tapatia, Inc, ("Helados") en
el Tribunal de Distrito Federal de los Estados Unidos para el Distrito Este de California, Caso Número 1:20-
cv-00722-HBK. Específicamente, la EEOC alegó que Helados había participado en una práctica de no
contratar, y desalentar aplicar a los individuos no hispanos para puestos laborales de nivel básico. Helados
ha resuelto este caso por medio de un "Decreto de Consentimiento" con la EEOC.
De conformidad con el Decreto de Consentimiento, Helados está notificando que no discriminará por
motivos de raza y/o origen nacional al contratar o reclutar trabajadores. Helados también está notificando a
sus trabajadores que tienen derecho a presentar una queja de discriminación en el lugar de trabajo sin temor
a represalias. Manejadores/Supervisores y los empleados recibirán entrenamiento sobre los derechos de los
empleados para prevenir la discriminación ilegal en el lugar de trabajo.
La ley federal requiere que no haya discriminación contra cualquier empleado o solicitante de empleo
debido a la edad, discapacidad, raza, sexo, color, religión u origen nacional de una persona, con respecto a la
contratación, compensación, promociones, términos y condiciones o privilegios de empleo. Helados está
comprometido con sus obligaciones contra la discriminación. Cualquier empleado que presente una queja o
cargo formal de discriminación, dé testimonio o asistencia, o participe en cualquier investigación estará
protegido de represalias.
Si usted cree que has sido discriminado debido a su sexo, discapacidad, origen nacional, edad, raza, color o
religión, puede buscar ayuda de:
                             U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                             2500 Tulare Street, Second Floor, Suite 2601
                             Fresno, CA 93721Telephone: (559) 487-5793
                             Website: http://www.eeoc.gov
                                                                                                      Exhibit B
